Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130791                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 130791
                                                                   COA: 257589
                                                                   Genesee CC: 03-012090-FC
  ANDREW MICHAEL WARSHAW,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 31, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2006                  _________________________________________
           d0913                                                              Clerk